Exhibit 10.7
Execution Version


When Recorded, Mail To:
Attn: DJ Land Manager
1625 Broadway, Suite 2200
Denver, CO 80202
















AMENDMENT 02
TO
THAT CERTAIN
SECOND AMENDED AND RESTATED
FRESH WATER SERVICES AGREEMENT
WELLS RANCH
CONTRACT NUMBER: CRWR01-FW


This AMENDMENT 02 (this “Amendment”) shall be effective among Noble Energy,
Inc., a Delaware corporation (the “Producer”) and Colorado River DevCo LP, a
Delaware limited partnership, together with its permitted successors and assigns
(“Midstream Co”) as of July 1, 2018 (the “Amendment Effective Date”). This
Amendment modifies that certain Second Amended and Restated Fresh Water Services
Agreement, effective as of March 31, 2016 (the “Agreement”), which has been
given contract number CRWR01-FW and is comprised of (i) that certain Second
Amended and Restated Agreement Terms and Conditions Relating to Fresh Water
Services (the “Agreement Terms and Conditions”), last updated March  1, 2016,
together with (ii) that certain Second Amended and Restated Agreement Addendum
01, effective as of March 31, 2016, as amended by Amendment 01, effective as of
September 1, 2016 (the “Agreement Addendum”). The Agreement Terms and
Conditions, the Agreement Addendum and this Amendment shall constitute one
contract and shall be the Agreement of the Parties.
WHEREAS, the Parties acknowledge that the purpose of this Amendment is make
certain technical modifications.
WHEREAS, the Parties agree and acknowledge that amendments set forth herein
constitute an amendment only to the Agreement and not to any other agreement in
respect of fresh water services to which Producer is a party.
NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated herein and the mutual agreements in the Agreement, Midstream Co and
Producer hereby agree as follows:


Amendment 02 – Page 1
Second Amended and Restated Fresh Water Services Agreement
Colorado River Fresh Water Agreement
CRWR01-FW

--------------------------------------------------------------------------------





1.Amendments.
1.1    Section 1.1. Section 1.1 of the Agreement (which appears in the Agreement
Terms and Conditions) is hereby amended to include the following definition:
“Minimum Volume Commitment” has the meaning given to it in Section 5.2.
1.2    Section 5.2. Section 5.2 of the Agreement (which appears in the Agreement
Terms and Conditions) is hereby amended and restated in its entirety to read as
follows:
(a)    Tender of Fresh Water. Subject to Section 5.3(c), (a) each Day during the
Term, Producer shall Tender to the Individual System at each applicable Receipt
Point all of the Fresh Water to which it has taken title and custody from Water
Sources within the Service Area, and (b) Producer shall have the right to Tender
to Midstream Co for Services under this Agreement Fresh Water other than the
Fresh Water described in the preceding sentence and Producer shall also have the
reservations and right to alternate uses of Fresh Water set forth in Article 2.


(b)    Volume Commitment.     Effective January 1, 2019 and for a period of
three years ending on the third anniversary thereof, Producer shall Tender at
the Receipt Point, a Yearly minimum volume as set forth below (the “Minimum
Volume Commitment”).


Term
Minimum Volume Commitment
January 1, 2019 to December 31, 2019
50,000
January 1, 2020 to December 31, 2020
60,000
January 1, 2021 to December 31, 2021
60,000







Any Fresh Water delivered by Producer in any Year in excess of the Minimum
Volume Commitment shall be rolled over to the succeeding Year and shall count
towards Producer’s Minimum Volume Commitment for such succeeding Year. If there
is a shortfall in the aggregate quantity of Fresh Water Tendered, such that
Producer fails to meet the Minimum Volume Commitment for any Year, Producer
shall pay to Midstream Co in addition to the applicable fees set forth in
Section 6.1, an amount equal to (i) the difference between (x) the Minimum
Volume Commitment, and (y) the actual quantity of Fresh Water Tendered in the
applicable Year (taking into account any quantities rolled over from the
previous Year), stated in Barrels, multiplied by (ii) the Individual First Phase
Rate. The Minimum Volume Commitment shall not apply in any Year that the
Colorado Ballot Initiative 97 or any other applicable Law becomes effective, if
such Law requires a


Amendment 02 – Page 2
Second Amended and Restated Fresh Water Services Agreement
Colorado River Fresh Water Agreement
CRWR01-FW

--------------------------------------------------------------------------------





2,500 feet setback for Producer’s Wells. Notwithstanding the foregoing, if the
Colorado Ballot Initiative 97 is effective for a portion of the Year in which it
is effective, the Minimum Volume Commitment shall be reduced on a pro rata
basis. For example, if the Colorado Ballot Initiative 97 is effective for only
three (3) Months out of 2019 Year, then the Minimum Volume Commitment shall be
reduced by 12,500 Barrels per Day (50,000 Barrels per Day 2019 Minimum Volume
Commitment x (3/12 amount of 2019 Year wherein the Colorado Ballot Initiative 97
is effective)). Furthermore, any deficiency in the Minimum Volume Commitment for
a calendar quarter will not contribute toward the annual deficit, as described
above in Section 5.2(b), to the extent that in any such quarterly period actual,
average quarterly throughput of Crude Oil or Produced Water is equal to or
greater than 95% of Individual System capacity (initial Individual System
capacity defined as 48,000 Barrels per Day of Crude Oil or 30,000 Barrels per
Day of Produced Water) inclusive of limitations directly or indirectly created
by vapor recovery units. Notwithstanding the foregoing, Midstream Co shall have
the right to increase Crude Oil and Produced Water capacity on the Individual
System for purposes of this Section 5.2(b) through expansion of the Individual
System or other debottlenecking projects on the Individual System. Accordingly,
in the event of such increased Crude Oil and/or Produced Water capacity on the
Individual System, Midstream Co shall provide Producer prior written notice of
such increases, and thereafter such increased capacity figures shall be used for
purposes of calculating Producer’s compliance with the Minimum Volume
Commitment.
 
2.    Confirmation. The provisions of the Agreement, as amended by this
Amendment, shall remain in full force and effect following the effectiveness of
this Amendment. No provision of the Agreement is amended or otherwise modified
hereby, except as expressly stated herein.
3.    No Waiver. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Party to the
Agreement, nor constitute a waiver of any provision of the Agreement. On and
after the Amendment Effective Date, this Amendment shall for all purposes
constitute a part of the Agreement.
4.    Counterparts. This Amendment may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by electronic mail shall be
deemed an original signature hereto.
5.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State, excluding any conflicts of law rule or
principle that might refer construction of such provisions to the laws of
another jurisdiction.
(Signature Pages follow)




Amendment 02 – Page 3
Second Amended and Restated Fresh Water Services Agreement
Colorado River Fresh Water Agreement
CRWR01-FW

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Amendment to the
Agreement in duplicate originals to be effective as of the Amendment Effective
Date.
“Producer”
NOBLE ENERGY, INC.




By: /s/ Gary W. Willingham    


Name:    Gary W. Willingham        
Title:    Executive Vice President    








STATE OF TEXAS    )
) ss.
COUNTY OF HARRIS    )




The foregoing instrument was acknowledged before me this 2nd day of August,
2018, by Gary W. Willingham as Executive Vice President of Noble Energy, Inc., a
Delaware corporation.
WITNESS my hand and official seal.
My commission expires: 5/05/2022




/s/ Joanne Garner    
Notary Public






Amendment 02 – Signature Page 1
Second Amended and Restated Fresh Water Services Agreement
Colorado River Fresh Water Agreement
CRWR01-FW

--------------------------------------------------------------------------------







“Midstream Co”


COLORADO RIVER DEVCO LP


By:    Colorado River DevCo GP LLC, as its general partner
By: Noble Midstream Services, LLC, as its sole member




By: /s/ John F. Bookout, IV    


Name:    John F. Bookout, IV        
Title:    Chief Financial Officer    








STATE OF TEXAS    )
) ss.
COUNTY OF HARRIS    )




The foregoing instrument was acknowledged before me this 2nd day of August,
2018, by John F. Bookout, IV as Chief Financial Officer of Noble Midstream
Services, LLC, which is the sole member of Colorado River DevCo GP LLC, which is
the general partner of Colorado River DevCo LP, a Delaware limited partnership.
WITNESS my hand and official seal.
My commission expires: 5/05/2022




/s/ Joanne Garner    
Notary Public








11044393_4


Amendment 02 – Signature Page 2
Second Amended and Restated Fresh Water Services Agreement
Colorado River Fresh Water Agreement
CRWR01-FW